Case 3:19-cr-30030-MGM Document5 Filed 07/18/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

Criminal No. Qe 20020 -MGM

Violations:

UNITED STATES OF AMERICA

Vy.

Counts One and Two: Distribution of and
Possession with Intent to Distribute Heroin;
Aiding and Abetting

(21 U.S.C. §§ 841(a)(1) and (b)(1)(C); 18
U.S.C, $2)

(1) YARITZA MARTINEZ, a/k/a “Golda,”

Defendant

Forfeiture Allegation:
(21 U.S.C. § 853)

Nee ee ee ee Ne Oe es

INDICTMENT

COUNT ONE
Distribution of and Possession with Intent to Distribute
Heroin; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(C); 18 U.S.C. § 2)
The Grand Jury charges:

On or about October 23, 2018, in Hampden County, in the District of Massachusetts, the

defendant,
YARITZA MARTINEZ, a/k/a “Golda,”

did knowingly and intentionally distribute and possess with intent to distribute a mixture and

substance containing a detectable amount of heroin, a Schedule I controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C), and Title
18, United States Code, Section 2.
Case 3:19-cr-30030-MGM Document5 Filed 07/18/19 Page 2 of 4

COUNT TWO
Distribution of and Possession with Intent to Distribute
Heroin; Aiding and Abetting
(21 U.S.C. §§ 841(a)(1) and (b)(1)(C); 18 U.S.C. § 2)
On or about November 6, 2018, in Hampden County, in the District of Massachusetts, the
defendant,
YARITZA MARTINEZ, a/k/a “Golda,”
did knowingly and intentionally distribute and possess with intent to distribute a mixture and

substance containing a detectable amount of heroin, a Schedule I controlled substance.

All in violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C), and Title
18, United States Code, Section 2.
Case 3:19-cr-30030-MGM Document5 Filed 07/18/19 Page 3 of 4

DRUG FORFEITURE ALLEGATION
(21 U.S.C. § 853)

The Grand Jury further finds:
i Upon conviction of one or more of the offenses in violation of Title 21, United
States Code, Section 841, set forth in Counts One and Two of this Indictment, the defendant,
YARITZA MARTINEZ, a/k/a “Golda,”
shall forfeit to the United States, pursuant to Title 21, United States Code, Section 853, any
property constituting, or derived from, any proceeds obtained, directly or indirectly, as a result
of such offenses; and any property used, or intended to be used, in any manner or part, to
commit, or to facilitate the commission of, such offenses.
ie If any of the property described in Paragraph 1, above, as being forfeitable
pursuant to Title 21, United States Code, Section 853, as a result of any act or omission of the
defendant --
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the Court;
d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty;

it is the intention of the United States, pursuant to Title 21, United States Code, Section 853(p),
to seek forfeiture of any other property of the defendant up to the value of the property described
in Paragraph 1| above.

All pursuant to Title 21, United States Code, Section 853.
Case 3:19-cr-30030-MGM Document5 Filed 07/18/19 Page 4 of 4

A TRUE BILL

Wik Seam

FOREPERSON

At
7
APY
TODD E. NEWHOUSE
ASSISTANT UNITED STATES ATTORNEY

DISTRICT OF MASSACHUSETTS

District of Massachusetts: July / \ 2019 at WWAQ aon.
Returned into the District Court by the Grand Jurors and filed.

Vgbuoa 2 Cuca

DEPUTY CLERK
